                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND
        CHAMBERS OF                                                           101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                     BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                        (410) 962-7780



                                                   January 27, 2020


 LETTER TO PARTIES

         RE:     Fred D. v. Commissioner, Social Security Administration
                 Civil No. SAG-19-2707

 Dear Plaintiff and Counsel:

         On September 13, 2019, Plaintiff filed a complaint, pro se, contesting a decision by the
 Commissioner of the Social Security Administration (“SSA”). ECF 1. The Commissioner filed a
 Motion to Dismiss for lack of subject matter jurisdiction, citing Plaintiff’s failure to exhaust his
 administrative remedies. ECF 12. I have carefully reviewed the parties’ filings, including
 Plaintiff’s Complaint, ECF 1, Plaintiff’s September 27, 2019 letter to the Court, and Plaintiff’s
 reply in opposition to the Commissioner’s Motion to Dismiss, ECF 14. No hearing is necessary.
 See Loc. R. 105.6 (D. Md. 2018). For the reasons set forth below, the Commissioner’s Motion to
 Dismiss must be granted.

         A motion to dismiss under Federal Rule of Civil Procedure 12(b)(1) for lack of subject
 matter jurisdiction challenges a court’s authority to hear the matter brought by a complainant. See
 Davis v. Thompson, 367 F. Supp. 2d 792, 799 (D. Md. 2005). Generally, when a court considers
 a motion to dismiss for lack of subject matter jurisdiction, it “may regard the pleadings as mere
 evidence on the issue and may consider evidence outside the pleadings without converting the
 proceeding into one for summary judgment.” Velasco v. Gov’t of Indonesia, 370 F.3d 392, 398
 (4th Cir. 2004); see also Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982) (“A trial court may
 consider evidence by affidavit, depositions, or live testimony.”). In considering this motion, I have
 considered the declaration of Janay Podraza, the Chief of Court Case Preparation and Review
 Branch 2 of the Office of Appellate Operations, which the Commissioner filed along with
 supporting documentation. ECF 12-2.

         A plaintiff carries the burden of establishing subject matter jurisdiction. Lovern v.
 Edwards, 190 F.3d 648, 654 (4th Cir. 1999) (citing Thomas v. Gaskill, 315 U.S. 442, 446 (1942);
 Goldsmith v. Mayor of Balt., 845 F.2d 61, 63-64 (4th Cir. 1988)). However, a pro se plaintiff’s
 complaint should not be dismissed “unless it appears beyond doubt that the plaintiff can prove no
 set of facts in support of his claim which would entitle him to relief.” Gordon v. Leeke, 574 F.2d
 1147, 1151 (4th Cir. 1987) (quoting Haines v. Kerner, 404 U.S. 519, 521 (1972)) (quotation and
 citation omitted). Pro se filings “however unskillfully pleaded, must be liberally construed.”
 Noble v. Barnett, 24 F.3d 582, 587 n.6 (4th Cir. 1994) (citing Vinnedge v. Gibbs, 550 F.2d 926,
 928 (4th Cir. 1977)). Nevertheless, where a plaintiff has failed to exhaust administrative remedies
 before bringing a claim, the action should be dismissed under Rule 12(b)(1). See Khoury v.
 Meserve, 268 F. Supp. 2d 600, 607-08 (D. Md. 2003), aff’d 85 F. App’x 960 (4th Cir. 2004).
Fred D. v. Commissioner, Social Security Administration
Civil No. SAG-19-2707
January 27, 2020
Page 2

        Plaintiff received notice from the SSA dated August 14, 2019, that he met the medical and
non-medical requirements to receive monthly Supplemental Security Income payments of $771.00
beginning September 2019, and that he was owed $19,578.00 in backpay. ECF 12-2 at 35. In a
notice dated September 6, 2019, the SSA informed Plaintiff that his backpay would be delivered
in installments. Id. at 50. The notice indicates that the first installment is $2,313.00. Id. In his
Complaint, Plaintiff alleges that the SSA is committing extortion1 and that he is “still waiting on
the rest” of his first lump sum. ECF 1-2 at 1-2. On September 27, 2019, Plaintiff filed a letter
with the Court stating that he “disagree[s] with the installment payment of $2,313.00” and arguing
that the SSA is “refus[ing] to release the rest of the $771.00 payment.” ECF 7 at 1. He included
a copy of a completed and signed request for reconsideration form, dated September 23, 2019.
ECF 7 at 3. Through its declaration, the SSA has confirmed that Plaintiff’s September 23, 2019
request for reconsideration is currently pending with the SSA. Podraza Decl. ¶ 3(f).

        The Federal Government and its agencies, including SSA, are immune from suit, absent a
statute expressly permitting a court to exercise jurisdiction. Fed. Deposit Ins. Corp. v. Meyer, 510
U.S. 471, 475 (1994). Under the Social Security Act, 42 U.S.C. § 301 et. seq., United States
District Courts have the authority to review decisions of the Commissioner of Social Security
pursuant to 42 U.S.C. § 405(g). The Act precludes judicial review absent a “final decision,” see
Califano v. Sanders, 430 U.S. 99, 108 (1977), and clarifies that the remedy provided by 42 U.S.C.
§ 405(g) is exclusive: “No findings of fact or decision of the Commissioner of Social Security
shall be reviewed by any person, tribunal, or governmental agency except as herein provided.” 42
U.S.C. § 405(h). Social Security Administration regulations define a “final decision” of the
Commissioner as an “initial determination” that has been pursued through all steps of the
administrative review process. See 20 C.F.R. § 416.1400(a). Indeed, the Supreme Court has long
required parties to exhaust administrative remedies before seeking relief from the courts. See
McCarthy v. Madigan, 503 U.S. 140, 144–45 (1992). The Social Security administrative review
process entails four steps: (1) an initial determination; (2) reconsideration; (3) an Administrative
Law Judge hearing and decision; and (4) Appeals Council review or denial thereof. 20 C.F.R.
§ 416.1400(a)(1)-(4). Once a claimant has completed that process, a “final decision” has been
issued, and the claimant may seek judicial review. 20 C.F.R. § 416.1400(a)(5). Appeal of a final



1
  Plaintiff’s allegations of extortion seem to arise from some information in his Summary Statement he
deems to be incorrect, and the calculations of his benefits. ECF 1-2 at 1-2. Plaintiff filed a request for
reconsideration with the SSA regarding his Statement Summary in July 2019. ECF 12-2 at 33-34. In his
Complaint, he contends that, “Someone must look into the Social Security administration located at 1010
Park Ave. Baltimore, MD 21201.” ECF 1-2 at 1. In his letter to the Court, Plaintiff additionally wrote: “I
want to file a civil lawsuit against the [SSA] for being bias, abusing Maryland State laws, extortion and
mentally abusive.” ECF 7 at 2. Although the Commissioner does not address these allegations, the Court
notes that the Federal Torts Claims Act (“FTCA”) bars such claims against the SSA. “Although the FTCA
is the exclusive remedy for tort claims against the federal government and its agencies, jurisdiction under
the FTCA is barred, pursuant to the exclusive remedy provision of the Social Security Act, for cases arising
under the Social Security Act.” Hronek v. Sec’y, Dep’t of Health & Human Servs., 2003 WL 24026306,
*2 (D. Md. July 7, 2003), aff’d, 78 Fed. App’x 232 (4th Cir. 2003).
Fred D. v. Commissioner, Social Security Administration
Civil No. SAG-19-2707
January 27, 2020
Page 3

decision ordinarily must be “commenced within sixty days after the mailing” of the notice of the
decision to the claimant. 42 U.S.C. § 405(g).

       As noted, the record reflects that Plaintiff asked for reconsideration of the SSA’s
September 6, 2019 Notice on September 23, 2019, after the commencement of this action. The
Commissioner confirmed that Plaintiff’s request for reconsideration was currently pending at the
time of Podraza’s declaration. Podraza Decl. ¶ 3(f). Therefore, Plaintiff has not completed the
review process and has not received a final decision of the Commissioner. Accordingly, this Court
cannot exercise jurisdiction over Plaintiff’s appeal. 42 U.S.C. § 405(g), (h); Califano, 430 U.S. at
108.

       Lastly, Plaintiff alleges that he “never received anything from the [SSA] to dismiss [his]
case.” ECF 14. On December 12, 2019, the clerk’s office gave Plaintiff a copy of the
Commissioner’s November 25, 2019 Motion to Dismiss, and confirmed that his address on file
was correct. Even in the event that a copy was not mailed to Plaintiff on November 25, I find that
he was not prejudiced by this short delay.

    For the reasons set forth herein, the Commissioner’s Motion to Dismiss, ECF 12, is
GRANTED. The clerk is directed to CLOSE this case.

      Despite the informal nature of this letter, it should be flagged as an opinion. An
implementing order follows.

                                                 Sincerely yours,

                                                             /s/

                                                 Stephanie A. Gallagher
                                                 United States District Judge
